Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0145696 (Sarda) in view of US 2014/0176205 (Nakura).
For claim 1, Sarda figure 2 teaches a startup method for a phase-locked loop (PLL) circuit (PLL 200), comprising: 
delivering a reference signal (201) for a phase comparator (PFD 204) of the PLL circuit that has a duty cycle that is equal to 50% (see, para [0022], “…the input clock has 50 percent duty cycle…”);
resetting a first divider (219) of an output signal (211’s output) of a voltage-controlled oscillator (VCO 211) of the PLL circuit at each first type signal edge of the reference signal (performed by 221);

increasing a control voltage of the voltage-controlled oscillator in response to each control pulse.
However, Sarda does not explicitly teach how its PFD operates.
Nevertheless, Nakura teaches a PFD that outputs a control pulse at each second type signal edge of the reference signal (see, e.g., figures 15 and 16).
Given Nakura, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the PFD of Sarda with the design of Nakura for the purpose of reducing quantization noise.
For claim 3, Sarda further teaches increasing the control voltage of the voltage-controlled oscillator comprises applying, in response to the control pulse, a pre-charging current to a resistive capacitive filter (filter 207) connected at an input of the voltage-controlled oscillator.
For claim 5, Sarda further teaches terminating startup when a duration of the control pulse is less than a few percent of a product of a period of the output signal of the voltage-controlled oscillator and a division ratio of the first divider (see, e.g., para [0026]).
For claim 6, Sarda further teaches in response to terminating startup, connecting the output of the phase comparator to a charge pump circuit (209) configured to generate the control voltage of the voltage-controlled oscillator.

For claim 10, Sarda figure 2 teaches a phase-locked loop (PLL) circuit, comprising:
a phase comparator (204);
a voltage-controlled oscillator (211);
a first divider (219) connected between an output of the voltage-controlled oscillator and a first input of the phase comparator;
a delivery circuit (243) configured to deliver, in a startup phase of the PLL circuit, a reference signal having a duty cycle of 50% to a second input of the phase comparator % (see, para [0022], “…the input clock has 50 percent duty cycle…”);
a reset circuit (207) configured, in said startup phase, to reset the first divider at each first type signal edge of the reference signal;
wherein the phase comparator is configured, in said startup phase, to deliver a control pulse; and
a control circuit (the ADC) configured to increase a control voltage of the voltage-controlled oscillator during said control pulse.
However, Sarda does not explicitly teach how its PFD operates.
Nevertheless, Nakura teaches a PFD that outputs a control pulse at each second type signal edge of the reference signal (see, e.g., figures 15 and 16).

For claim 12, Sarda further teaches the control circuit comprises:
a current source configured to generate a pre-charging current that is selectively applied, in response to said control pulse, to a resistive capacitive filter (207) connected at the input of the voltage-controlled oscillator.
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda in view of Nikura as applied to claim 1 above, and further in view of US 2012/0161835 (David).
For claim 2, Sarda does not explicitly teach dividing its reference clock.
Nevertheless, David teaches an input divider (310) that can divide the PLL’s input by two.
Given David, it would have been obvious to one ordinarily skilled in the art at the time of the invention to place a frequency divider on Sarda’s input for the purpose of doubling its output.
Sarda also teaches dividing the first dividers input, instead of its output.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to divide the dividers output, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 8, Sarda further teaches in response to terminating startup, delivering the initial reference signal to the phase comparator, and delivering the output signal of the first divider as the feedback signal to the phase comparator (see, e.g., para[0021]).

Nevertheless, David teaches an input divider (310) that can divide the PLL’s input by two.
Given David, it would have been obvious to one ordinarily skilled in the art at the time of the invention to place a frequency divider on Sarda’s input for the purpose of doubling its output.
Sarda also teaches dividing the first dividers input, instead of its output.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to divide the dividers output, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 9, Sarda further teaches performing a last reset of the first divider on the first type signal edge of the reference signal following terminating startup (see, e.g., para [0021]).

Allowable Subject Matter
Claims 4, 11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/Primary Examiner, Art Unit 2842